OPINION — AG — (1) THE COUNTY COMMISSIONERS OF STEPHENS COUNTY CAN LEGALLY CALL A BOND ELECTION TO RAISE MONEY NECESSARY TO CONSTRUCT A COUNTY COURTHOUSE; AND, ALTHOUGH THESE BONDS MUST BE RETIRED BY MEANS OF A SPECIAL ANNUAL AD VALOREM TAX LEVY, THE COUNTY EXCISE BOARD WILL CONSIDER THE AMOUNT OF REVENUE FROM OTHER SOURCES IN THE BOND SINKING FUND IN MAKING SAID LEVY. (2) THE TRUST CREATED BY THE STEPHENS COUNTY COURTHOUSE COMMISSION HAS THE SOLE AUTHORITY TO ENTER INTO ANY AND ALL CONTRACTS FOR THE CONSTRUCTING OF A COURTHOUSE. CITE: 19 O.S. 1961 771 [19-771], 19 O.S. 1963 Supp., 771-778 [19-771] — [19-778], ARTICLE X, SECTION 23, ARTICLE X, SECTION 25, ARTICLE X, SECTION 26, ARTICLE X, SECTION 27, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, 19 O.S. 1963 Supp., 776 [19-776], 19 O.S. 1961 734 [19-734], 19 O.S. 1963 Supp., 766 [19-766] (JAMES FUSON)